Section 12 Continued

Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. 

Regarding the claimed feature of 0.6-0.8% oxygen and 1-2% moisture content, applicant argues that Nitta in view of Kondo fails to teach this limitation. Applicant argues that Kondo states that the oxygen content of the steel subjected to water atomization under the ordinary conditions is about 0.8-3%, however when taking into consideration the full context of Kondo, it can be seen that Kondo seeks to avoid such a range as Kondo teaches that with larger contents of oxygen and carbon after atomization, the greater variety of oxygen and carbon contain in the powder becomes, making it difficult for controlling, therefore the upper limit is determined to be 0.5% after atomization. Further Nitta teaches it is difficult to produce a fully annealed steel powder having low contents of carbon, nitrogen, and oxygen by subjecting the unannealed powder to a reduction annealing. 
This is not considered convincing. Nitta, the primary reference, teaches “It is necessary to control oxygen and hydrogen contents in the spraying atmosphere” (Col. 4, Lines 57-58); and the secondary reference Kondo teaches broadly that oxygen content of steel powder subjected to water atomization under ordinary conditions about 0.8-3%. This range alone overlaps with the claimed range of 0.6-0.8%, and this specific teaching would motivate one of ordinary skill in the art to control oxygen content in the claimed range during 


Regarding the second noted feature of claim 1, applicant argues that drying in a vacuum oven at 100 C for 90-120 minutes contributes to production of a capillary bond, thus improving cold press formability; while Nitta only teaches drying at a temperature not higher than 200 C in an inert gas or non-oxidizing gas atmosphere. Further, Nitta does not teach if a capillary bond is produced or if press formability is improved, one of ordinary skill in the art instead could have chosen a drying temperature of 125 C or 150 C, etc. without any knowledge that such a temperature could be detrimental to forming a capillary bond. 

This is not considered convincing. Applicant’s specification only discloses that vacuum heating 100 C for 90-120 minutes contributes to production of a capillary bond. Applicant here is seemingly arguing that because of this teaching, only heating specifically at 100 C would be considered to form capillary bonds. While it appears applicant is arguing that there are unexpected beneficial results as a result of heating at 100 C specifically under vacuum for 90-120 minutes; the specification provides no evidence of the criticality of this temperature. There are no comparative examples showing the criticality of this temperature range. Therefore the suggestion that only heating at this specific temperature is capable of forming a capillary bond, and the broad teaching of the prior art of heating at 200 C or less would not form capillary bonds is considered merely conjecture and not based on evidence on the record. The rejection relies on the prima facie case of obviousness that 

Regarding the step of reducing and annealing, Applicant argues the reduction and annealing are carried out in a single step as opposed to the office actions assertion that reduction occurs before annealing. The cited art are silent on the annealing conditions when the reduction and annealing is carried out separately. While applicant admits that Kieback does in fact teach two stage heat treatment; applicant argues that Kieback describes the primary particles are spherical, different from the claimed invention where the particles are polymerized into a bulk; thus in order to polymerize the powder after reduction, one or ordinary skill in the art would not have been motivated to carry out an annealing at a temperature of 800-1500 C which is equivalent to the second stage heat treatment above 650 C. Applicant then claims that as seen in Fig 2-3, annealing at 800-1050 C results in agglomerates; which is an unexpected result not recognized by the prior art. 
This is not considered convincing. First the rejection clearly recognizes that Nitta teaches reduction annealing as one step at 1000-1400 C in a non-oxidizing atmosphere. The rejection relies upon Kieback which teaches annealing can occur in two stages including a first stage under hydrogen at 400-600 C for at least 3600s before heating at a separate stage above 650 C. Regarding the different shape of particles of the Kieback reference, this is not considered relevant as the Kieback reference is only used to show that metal powder 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/RICARDO D MORALES/Examiner, Art Unit 1738 
                                                                                                                                                                                                       /SALLY A MERKLING/SPE, Art Unit 1738